DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on 05/13/2021.
	Claims 1, 18, and 20 have been amended by the Applicant.
	Claims 1 – 20 have been examined and are allowed.

Response to Amendment 
		The 35 U.S.C. §101 rejection of claims 1 – 20 is withdrawn as the Applicant’s arguments were considered and were found persuasive. See Examiner’s Comment: Claim Eligibility section below for further analysis and discussion. 


Examiner’s Comment: Claim Eligibility

Claims 1 – 20 have been determined to be eligible over 35 U.S.C. 101 pursuant Applicant’s amendments and arguments being found persuasive. The Examiner notes that the instant claims recite eligible subject matter because the additional elements integrate the abstract idea into a practical application. Specifically, the present invention recites a specific manner by which user/item characteristics are encoded (e.g. utilizing hidden layers of the neural node to encode features). By reciting a specific manner by which attributes are encoded and manipulated via a recurrent neural network in order to predict attributes associated with users and real estate properties, it is clear that the 



Reasons for Allowance
The following is a statement of Reasons for Allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of Applicant’s invention as the noted combination of features amount to more than a predictable use of elements in the prior art. The allowable combination of features are as follows (emphasis added):
Regarding claim 1, a method for facilitating real estate transactions, comprising:
receiving a query for a user;
identifying a profile of the user, the profile comprising a plurality of user characteristics including a time series of user interactions;
identifying a plurality of real estate properties based on the query, wherein each of the plurality of real estate properties comprises a plurality of property characteristics including a picture or a visual description;
encoding the plurality of user characteristics including the time series of user interactions with a recurrent neural network (RNN) by representing the time series of user interactions using at least one hidden layer of neural nodes connected to an output layer of neural nodes to produce a set of user features including predictive user characteristics;
encoding the plurality of property characteristics to produce a set of property features including predictive property data;
generating an input vector for each of the plurality of real estate properties by combining the user features and the property features, wherein each input vector represents the plurality of property characteristics for the corresponding real estate property and the plurality of user characteristics including the predictive user characteristics and the predictive property data;
generating a rating factor for each of the real estate properties based on the input vector and a machine learning algorithm, wherein the rating factor represents a probability of a user interaction with the corresponding real estate property; and
displaying at least one of the plurality of real estate properties in response to the query.
Examiner notes the portions of the claim above which have been emphasized with bolding and underlining. With this in mind, the most pertinent prior art made of record in the previous action included Barba, Traupman, Packes, and Eraker [see Final Rejection, 10/07/2020, pages 14 – 29]. Examiner also notes that Applicant’s remarks with regard to the prior art were found persuasive and are incorporate fully herein [see Remarks, 11/13/2020, pages 12 – 17]. 
The primary reference Barba disclosed receiving a query for a user, identifying a profile of the user, the profile comprising a plurality of user characteristics, identifying a plurality of real estate properties based on the query, wherein each of the plurality of real estate properties comprises a plurality of property characteristics, and displaying at least one of the plurality of real estate properties in response to the query. Barba failed to disclose encoding the plurality of user characteristics with a first transformer to produce a set of user feature; encoding the plurality of property characteristics with a second transformer to produce a set of property features; generating a rating factor for each of the real estate properties based on the input vector and a machine learning algorithm, wherein the rating 
As noted previously  the combination of Barba and Traupman fails to teach or suggest identify a profile of a user, the profile comprising a plurality of user characteristics including a time series of user interactions; identify a plurality of real estate properties, wherein each of the plurality of real estate properties comprises a plurality of property characteristics; encoding the plurality of user characteristics with recurrent neural network (RNN) to produce a set of user features including predictive user characteristics; and encoding the plurality of property characteristics to produce a set of property features including predictive property data. Further, in view of the new claim amendments the Examiner notes that neither Barba nor Traupman teach or suggest encoding the plurality of user characteristics including the time series of user interactions with a recurrent neural network (RNN) by representing the time series of user interactions using at least one hidden layer of neural nodes connected to an output layer of neural nodes to produce a set of user features including predictive user characteristics. 
To this accord, the Examiner cites a new NPL reference Zhang [see PTO-892 Form, Reference U], which discusses the  using recurrent neural network which consists of input layers, a hidden layer, an output unit, and inner weight matrices. The disclosed system tracks user’s current behaviors and stores them in a sequential manner, in order to be able to predict behavior based on current and historical combination of elements seen above in representative claim 1, and as discussed with regard to the prior art. Also Zhang fails to teach the idea of producing a set of user features including predictive user characteristics; and further producing a set of property features including predictive property data.
Ultimately the Examiner asserts that while the combination of references on record teach the ideas of utilizing neural networks and vector generation techniques to collect information about items (e.g. product, real estate, etc.) and users (e.g. interest, preferences, profile data, etc.) for the purposes of identifying and presenting information to a user that would be both relevant and of interest to said user. Additionally none of the references on record also discuss utilizing recurrent neural networks with hidden layers and associated time series interactions in the specific combination as recited above. In light of the discussion above, the Examiner asserts that while the cited references may individually teach the various elements of the instant claim, ultimately, none of the prior art references on record teach the combination of elements recited in the claim which require a specific method for generating input vectors, specific utilization of said input vector to determine relevant information, and having that information be related to real estate and user characteristics.
In view of the discussion above, the Examiner hereby asserts that the totality of the evidence neither anticipates nor renders obvious the particular combination of elements as seen above in independent claim 1. That is, the Examiner emphasizes the claim as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for specific combination of features as claimed above would not have been obvious to one or ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require substantial reconstruction of the Applicant’s claimed invention relying on improper hindsight bias. 
In conclusion, the Examiner hereby asserts that in light of the discussion above and in further deliberation over all of the evidence at hand, the claims are allowed as the evidence at hand does not anticipate the claims and nor renders obvious any further modifications of the references to a person of ordinary skill in the art. 
Independent claims 18 and 20, recite substantially similar limitations as claim 1 and as such are allowed based on a same rationale as seen above for claim 1. 
Dependent claims 2 – 17, and 19 are allowed based on their dependencies off of claims 1 and 18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria S. Heath whose telephone number is (571)272-2368.  The examiner can normally be reached on MON - THUR 7:00am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.S.H./               Examiner, Art Unit 3625                                                                                                                                                                                         

/WILLIAM J ALLEN/               Primary Examiner, Art Unit 3619